State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 14, 2015                      105743
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JASON NEILES,
                    Appellant.
________________________________


Calendar Date:   March 31, 2015

Before:   Lahtinen, J.P., Garry, Devine and Clark, JJ.

                             __________


      James P. Milstein, Public Defender, Albany (Theresa M.
Suozzi of counsel), for appellant.

      P. David Soares, District Attorney, Albany (Brittany L.
Grome of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Lamont, J.),
rendered November 26, 2012 in Albany County, (1) convicting
defendant upon his plea of guilty of the crime of attempted
assault in the second degree, and (2) which revoked defendant's
probation and imposed a sentence of imprisonment.

      While on probation supervision, defendant became
intoxicated and struck a male parking lot attendant. He
subsequently waived indictment and was charged in a superior
court information with attempted assault in the second degree.
He pleaded guilty to this charge, admitted to violating his
probation and waived his right to appeal. In accordance with the
plea agreement, he was sentenced as a second felony offender to 2
to 4 years on the attempted assault charge and 1 to 3 years on
the probation violation, to run consecutively. Defendant
                              -2-                  105743

appeals.

      Defendant's sole challenge is to the severity of the
sentence. He is, however, precluded from raising this claim by
his valid waiver of the right to appeal (see People v Balbuena,
123 AD3d 1384, 1386 [2014]; People v Alexander, 123 AD3d 1340,
1341 [2014]). Therefore, the judgment is affirmed.

     Lahtinen, J.P., Garry, Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court